OPINION ON REHEARING

BRIAN HOYLE, Justice.
Louisa D. Reddic filed a motion for rehearing of our December 4, 2013 opinion. We overrule the motion for rehearing, withdraw our December 4, 2013 opinion, and substitute the following opinion in its place.
East Texas Medical Center Regional Health Care System, Individually and d/b/a East Texas Medical Center-Crockett (ETMC) filed a motion to dismiss Louisa D. Reddic’s claims against it because Red-dic failed to serve an expert report as required for a health care liability claim (HCLC). Reddic responded that her claims against ETMC were not HCLCs and thus no expert report was required. The trial court denied ETMC’s motion to dismiss. In two issues, ETMC contends that the trial court erred in denying its motion to dismiss because Reddic’s claims against it are HCLCs. We reverse and remand.

Background

In March 2012, Reddic sued ETMC for damages caused by injuries she sustained when she fell in the hospital’s lobby. Red-dic alleged that she had fallen while walking from the main entrance to the front desk of the hospital, and she blamed her fall on a mat saturated with water. She contended that ETMC acted negligently because it failed to (1) conduct adequate inspections of the floor from the main entrance to the front desk, (2) properly warn of a dangerous condition on the floor around the front desk, (3) clean up water that had soaked through floor mats around the front desk, (4) maintain the mats inside the hospital in a reasonably safe condition, and (5) replace floor mats inside the entrance area to the hospital that had become saturated with water.
In November 2012, long after 120 days had passed from the filing of Reddic’s suit, ETMC filed a motion to dismiss Reddic’s claims against it. In its motion, ETMC argued that Reddic’s claims constituted HCLCs and therefore Reddic was required to serve an expert report within 120 days of filing suit. Because Reddic failed to serve ETMC with an expert report, ETMC’s argument continued, the trial court had only one option: to award ETMC its reasonable attorney’s fees and costs and dismiss Reddic’s claims against ETMC.
In Reddic’s response to ETMC’s motion to dismiss, she did not contend that she served ETMC with an expert report. Instead, she argued that she was not required to provide an expert report to *346ETMC because her claims did not constitute HCLCs.
The trial court denied ETMC’s motion to dismiss, and this interlocutory appeal followed.1

Adequacy of Expert Report

In its two issues, ETMC argues that Reddic’s claims were HCLCs. Thus, ETMC contends further, the trial court abused its discretion when it denied ETMC’s motion to dismiss because Reddic failed to provide an expert report. Because ETMC’s two issues are related, we address them together.

Standard of Review

We review a trial court’s ruling on a Section 74.351 motion to dismiss for an abuse of discretion. See Am. Transitional Care Ctrs. of Tex., Inc. v. Palacios, 46 S.W.3d 873, 877 (Tex.2001). A trial court abuses its discretion if it acts in an unreasonable or arbitrary manner, without reference to any guiding rules or principles. Walker v. Gutierrez, 111 S.W.3d 56, 62 (Tex.2003). A trial court acts arbitrarily and unreasonably if it could have reached only one decision, but instead reached a different one. See Teixeira v. Hall, 107 S.W.3d 805, 807 (Tex.App.-Texarkana 2003, no pet.). To that end, a trial court abuses its discretion when it fails to analyze or apply the law correctly. In re Sw. Bell Tel. Co., 226 S.W.3d 400, 403 (Tex.2007). Because a trial court has no discretion to apply the law incorrectly, we review questions concerning the proper construction of the law de novo. See Tex. W. Oaks Hosp., L.P. v. Williams, 371 S.W.3d 171, 177 (Tex.2012). Similarly, the nature of the claims the Legislature intended to include under the Texas Medical Liability Act’s (TMLA) umbrella is a matter of statutory construction, a legal question, which we review de novo. Id.

Applicable Law

1. Expert Report Requirement
Under the TMLA, when a claimant asserts an HCLC, the claimant must comply with the TMLA’s requirements, including serving an expert report upon the health care provider within 120 days of filing suit. Tex. Civ. Prac. & Rem.Code Ann. § 74.351 (West 2011); Psychiatric Solutions, Inc. v. Palit, 414 S.W.3d 724, 725-26 (Tex.2013) (not yet released for publication). If the claimant fails to serve an expert report on a health care provider, the trial court must award the health care provider reasonable attorney’s fees and costs of court and dismiss the claim or claims against the health care provider with prejudice. Tex. Civ. Prac. & Rem.Code Ann. § 74.351(b) (West 2011). Because Reddic failed to serve ETMC with an expert report within the allotted time, we focus on whether Reddic asserted HCLCs against ETMC.
2. Classification of Claims as HCLCs
An HCLC includes a cause of action against a health care provider “for treatment, lack of treatment, or other claimed departure from accepted standards of medical care, or health care, or safety or professional or administrative services directly related to health care.... ” Tex. Civ. Prac. & Rem.Code Ann. § 74.001(a)(13) (West Supp.2012). To determine whether a claimant is making an ordinary negligence claim as opposed to an HCLC, we examine the acts or omissions causing the claimant’s injuries and “whether the events are within the ambit of the legislated scope of the TMLA.” Williams, 371 S.W.3d at 176. A claim based on facts that could support an HCLC is an HCLC regardless of whether *347the claimant alleges that the health care provider is liable for breach of any of those standards. Loaisiga v. Cerda, 379 S.W.3d 248, 255 (Tex.2012). Even when expert medical testimony is not necessary, the claim may still be an HCLC. Williams, 371 S.W.3d at 182. In making our determination of whether a claim is an HCLC, we consider the entire record, including the pleadings, motions and responses, and any relevant evidence properly admitted. Loaisiga, 379 S.W.3d at 258.
3. “Safety” Claims as HCLCs
Safety is not defined by the TMLA, and thus, is given its ordinary, commonly understood meaning. Williams, 371 S.W.3d at 184. Safety means “the condition of being ‘untouched by danger; not exposed to danger; secure from danger, harm or loss.’ ” Id. (citing Diversicare Gen. Partner, Inc. v. Rubio, 185 S.W.3d 842, 855 (Tex.2005) (quoting Black’s Law Dictionary 1336 (6th ed. 1990))). The safety component of an HCLC need not be directly related to the provision of health care. Williams, 371 S.W.3d at 186; see also Good Shepherd Med. Center-Linden, Inc. v. Twilley, 422 S.W.3d 782, 785 (Tex.App.-Texarkana 2013, pet. denied) (stating that “even if a claim is not directly related to health care, it may nevertheless be classified as a claimed departure from accepted standards of safety by a health care provider”). The services that a hospital provides under the ambit of TMLA protection include those services required to meet patients’ fundamental needs. Harris Methodist Fort Worth v. Ollie, 342 S.W.3d 525, 527 (Tex.2011) (holding that claim by patient that hospital failed to furnish her with bathroom floor free from hazards was safety claim directly related to services meeting her fundamental needs). But the TMLA does not extend to a claim that is wholly and conclusively inconsistent with and separable from the rendition of “medical care, or health care, or safety or professional or administrative services directly related to health care” even though the conduct occurred in a health care context. Loaisiga, 379 S.W.3d at 257 (holding claim was not HCLC when patient alleged that doctor assaulted her.).
That a claimant is not a patient of the health care provider is of no consequence in determining whether the claimant has brought an HCLC under the safety prong of the TMLA. Williams, 371 S.W.3d at 174. With the exception of medical care and health care claims, we focus on the gravamen of the claim or claims against the health care provider, not the status of the claimant. Id. at 178.

Discussion

Few details are presented in the record concerning the basis of Reddic’s claims. However, the record shows that she was walking from the entrance to the front desk when she slipped and fell. The record does not clearly indicate whether Reddic was a patient or a visitor at the hospital. For purposes of our analysis, we assume that Reddic was a visitor. Reddic contends that her allegations against ETMC do not relate directly to the provision of health care. She further contends that ETMC was negligent in that it failed to keep the floor around the front desk safe for patrons to traverse. ETMC contends that Reddie’s claims are HCLCs because they fall under the safety prong of the TMLA.
Two of our sister courts have examined slip and fall claims made by nonpatients against a health care provider. See Ross v. St. Luke’s Episcopal Hosp., No. 14-12-00885-CV, 2013 WL 1136613, at *1-2 (Tex. App.-Houston [14th Dist.] Mar. 19, 2013, pet. filed) (mem. op.); Doctors Hosp. at Renaissance, Ltd. v. Mejia, No. 13-12-*34800602-CV, 2018 WL 4859592, at *1 (Tex.App.-Corpus Christi Aug. 1, 2013, pet. filed) (mem. op.). In Ross, the court determined that an allegation of unsafe floors in the lobby of a hospital meets the broadly defined safety prong of the TMLA so that the claimant’s cause of action against the hospital was an HCLC. See Ross, 2013 WL 1136613, at *1-2. Conversely, in Doctors Hospital, the court applied Williams “narrowly to govern cases that involve safety claims that are indirectly related to health care.” Doctors Hosp., 2013 WL 4859592, at *2. The court then determined that the safety of a walkway in a hospital was completely unrelated to health care and not an HCLC. Id. at *4.
We agree with Ross that a fall, even by a visitor, in a hospital lobby meets the TMLA’s safety prong so that Reddic’s claims in this case are properly classified as HCLCs. In deciding whether the safety prong of the TMLA was satisfied, we focus on the gravamen of the claims against ETMC, not on Reddic’s status as a •visitor or a patient. See Williams, 371 S.W.3d at 174, 178. And even if we assume that Reddic’s claims concerning the floor around the front desk do not relate directly to ETMC’s providing health care to patients, the care of the floor around an area frequented by numerous patients throughout the day has an indirect relationship to the provision of health care that is sufficient to satisfy the safety prong of the TMLA. See id. at 186.
Reddic also relies heavily on our sister court’s opinion in Good Shepherd, but such reliance is misplaced because the facts are distinguishable from those present here. In Good Shepherd, the court determined that an employee who suffered injuries from two falls, one from a ladder attached to the hospital building and another over a mound of hardened cement on the hospital’s property, did not make an HCLC against the hospital. Good Shepherd, 422 S.W.3d at 783-84. In finding that the claim was not an HCLC, the court framed the issue as whether the TMLA applied when the safety claims “are entirely unrelated to health care.” Id. at 787. The court continued that it is “logical to recognize that ‘safety’ claims completely unrelated to health care” are not HCLCs. Id. at 788.
In Good Shepherd, the court was examining injuries that occurred outside the hospital. Id. at 783-84. There is no indication that patients, or visitors for that matter, were ever in the areas where the hospital’s employee was injured. Id. In fact, the court classified the claims in Good Shepherd as encompassing “safety claims that are completely untethered from health care.” Id. at 788. That simply is not true of Reddic’s claims against ETMC because, at the very least, Reddic’s claims have a strong indirect relationship to the safe provision of health care for patients. Much as in Harris Methodist, ETMC’s duty to furnish a floor around the front desk free of hazards is a safety claim that meets the fundamental needs of both its patients and visitors. See Harris Methodist, 342 S.W.3d at 527. Accordingly, we agree with ETMC that Reddic’s claims are HCLCs under the TMLA. We sustain ETMC’s first and second issues.

Disposition

Having sustained ETMC’s first and second issues, we reverse the trial court’s order denying ETMC’s motion to dismiss and remand the cause to the trial court for further proceedings consistent with this opinion, including its consideration of ETMC’s request for reasonable attorney’s fees and court costs. See Tex. Civ. Prac. & Rem.Code Ann. § 74.351(b).

. See Tex. Civ. Prac. & Rem.Code Ann § 51.014(a)(9) (West Supp.2012) (allowing interlocutory appeal from denial of a motion to dismiss under Section 74.351(b)).